Exhibit 10.6

ASSIGNMENT OF EMPLOYMENT AGREEMENT

Assignment of Employment Agreement (“Assignment Agreement”), dated as of
September 29, 2016, by and between R.R. Donnelley & Sons Company (“RRD”), a
Delaware corporation, and LSC Communications, Inc., a Delaware corporation
(“LSC”).

Recitals

WHEREAS, RRD has entered into an employment agreement with Andrew B. Coxhead of
RRD (the “Executive”), dated November 21, 2008 (the “Employment Agreement”). A
copy of the Employment Agreement is attached as to this Assignment Agreement as
Annex A; and

WHEREAS, RRD desires to assign the Employment Agreement to LSC, and LSC desires
to acquire all of RRD’s right, title and interest in the Employment Agreement;
and

WHEREAS, the Executive has acknowledged and acquiesced to the assignment of his
Employment Agreement and the transfer of his employment to LSC.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:

Agreement

 

  1. Assignment of Employment Agreement. Effective as of the LSC Distribution
Date, as defined in the Separation and Distribution Agreement by and among RRD,
LSC and Donnelley Financial Solutions, Inc. (the “Distribution Date”), RRD
hereby irrevocably, absolutely and unconditionally assigns, transfers, conveys
and delivers to LSC and its successors and assigns all of RRD’s right, title and
interest in, to and under the Employment Agreement.

 

  2. Acceptance of Assignment. From and after the Distribution Date, LSC hereby
irrevocably, absolutely and unconditionally assumes, undertakes and agrees to
pay, perform and discharge in full any and all claims and obligations arising
under and/or in connection with the Employment Agreement.

 

  3. References. From and after the Distribution Date, all references in the
Employment Agreement to “Donnelley” or the “Company” shall be deemed to be
references to LSC, including, but not limited to, with respect to any triggers
such as those relating to a Change in Control or related events.

 

  4. Executive Acknowledgement. The Executive acknowledges and agrees that the
transfer of his employment as described in this letter will not constitute a
termination of the Executive’s employment (whether or not without “cause” by
RRD), as such term may be defined under the Employment Agreement as in effect
through the Distribution Date. This acknowledgement and agreement is without
limitation on the Executive’s rights in the event that he is subsequently
terminated without “cause” or would be allowed to leave for “good reason” by
LSC.

 

1



--------------------------------------------------------------------------------

  5. Restrictive Covenants. The Executive also acknowledges and agrees that he
will be fully obligated to LSC under the non-compete, employee non-solicit and
customer non-solicit covenants (together, the “Restrictive Covenants”) of the
Employment Agreement. In addition, beginning on the Distribution Date and ending
on the day twelve (12) months following the Distribution Date (the “Wear Away
Period”), if the Executive terminates employment for any reason, he shall be
fully obligated to each of RRD and Donnelley Financial under the Restrictive
Covenants for the period, if any, beginning on the date of the Executive’s
termination and ending at the conclusion of the Wear Away Period. The Executive
acknowledges and agrees that the confidentiality and non-disparagement covenants
shall survive at all times, both during and after employment, with respect to
LSC, and shall survive and apply to each of RRD and Donnelley Financial at all
times after employment. The Executive, LSC and RRD acknowledge that Donnelley
Financial is a third party beneficiary for purposes of enforcement of this
Section 5.

 

  6. Miscellaneous. This Assignment Agreement shall inure to the benefit of the
LSC, its successors and assigns. In the event any provision hereof is determined
to be unenforceable or invalid such provision or such part thereof as may be
unenforceable or invalid shall be deemed severed from this Assignment Agreement
and the remaining provisions carried out with the same force and effect as if
the severed provisions or part thereof had not been made a part hereof.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
on the date first above written.

 

R.R. DONNELLEY & SONS COMPANY     LSC COMMUNICATIONS, INC. By:   /s/ Daniel L.
Knotts     /s/ Thomas J. Quinlan, III   Daniel L. Knotts     Thomas J. Quinlan,
III   Chief Operating Officer     Chief Executive Officer

Acceptance of Assignment by Executive

I, Andrew B. Coxhead, do hereby consent to the assignment of my Employment
Agreement by and between R.R. Donnelley & Sons Company and LSC Communications,
Inc.

Dated: September 29, 2016

 

By:   /s/ Andrew B. Coxhead   Andrew B. Coxhead



--------------------------------------------------------------------------------

ANNEX A

[Copy of Employment Agreement]

 

4



--------------------------------------------------------------------------------

RR Donnelley     

Global Headquarters

111 South Wacker Drive

Chicago, Illinois 60606-4301

Telephone (312) 326 8000

November 21, 2008

Andrew Coxhead

[address]

Dear Drew:

The purpose of this letter is to amend and restate in its entirety the
employment agreement dated October 29, 2007 between you and R.R. Donnelley &
Sons Company (“Donnelley” or “Company”) to bring the terms of the employment
agreement into compliance with section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). All capitalized terms used but not defined in the
text of this agreement (“Agreement”) shall have the meanings assigned to such
terms in Annex A.

The terms of this Agreement are as follows:

 

  1. Title and Responsibilities. You will continue to serve as Senior Vice
President, Controller in accordance with the terms and provisions of this
Agreement as well as any employment and other policies applicable to employees
of the Company and its subsidiaries from time to time during the term of your
employment. You will have the customary duties, responsibilities and authorities
of such position. You will also receive such office, staffing and other
assistance as is commensurate with that received by other executives at your
level in the Company.

 

  2. Employment at Will. You and we hereby acknowledge that your employment with
the Company constitutes “at-will” employment and that either party may terminate
your employment at any time upon written notice of termination within a
reasonable period of time before the effective date of your Separation from
Service.

 

  3. Compensation. You will receive the following compensation and benefits,
from which the Company may withhold any amounts required by applicable law.

 

  a. Base Salary. The Company will pay you a base salary (“Base Salary”) at the
rate of $300,000 per year. This Base Salary will be paid in accordance with the
normal payroll practices of the Company.

 

  b. Annual Bonus. In respect of each calendar year of the Company, you will be
eligible to receive an annual bonus (the “Annual Bonus”) in accordance with the
Company’s annual incentive compensation plan (“Plan”) with a target bonus
opportunity of 75% of Base Salary. The performance objectives for your Annual
Bonus with respect to each calendar year will be determined as provided for in
the Plan. Any Annual Bonus which you become entitled to receive shall be paid to
you no later than the 15th day of the third month following the end of the
calendar year in which the bonus was earned, unless you timely elect to defer
all or a portion of such bonus pursuant to the Company’s deferred compensation
plan.

 

  c. Vacation. You will be eligible for four weeks vacation annually.

 

  d. Benefits. You will continue to be eligible to participate in the employee
benefit plan and programs generally applicable to Donnelley employees.



--------------------------------------------------------------------------------

  4. Severance. If your Separation from Service with the Company (and its at
least 80% owned subsidiaries and affiliates) is initiated by the Company without
Cause, the following will apply:

 

  a. Severance Pay. The Company will pay you an amount equal to one times your
Annualized Total Compensation (“Severance Pay”), subject to the prompt execution
by you of the Company’s customary release, which amount shall be payable in
equal installments on the 15th and last days of each of the 12 months following
the thirtieth (30th) day after the date of your Separation from Service (if the
15th or last day of a month is not a business day, on the closest business day
to such day).

 

  b. Benefits. Your medical, dental and vision insurance coverage in effect
immediately before the date of your Separation from Service will continue to be
available to you under the group health plan continuation coverage laws
(“COBRA”) for a period of 18 months following the date of your Separation from
Service (the “COBRA Period”). If you elect COBRA coverage, it will be available
to you for the first 12 months of the COBRA Period at the same cost your
insurance coverage is available to active employees. After the first 12 months
of COBRA coverage, the Company will no longer subsidize the cost of your COBRA
coverage and, thus, insurance coverage for the remainder of the COBRA Period
will be available to you only at the full COBRA rates then in effect. Your
short-term and long-term disability, group life insurance and accidental death
and dismemberment insurance end on the date of your Separation from Service.

 

  c. Resignations. You shall resign from such offices and directorships, if any,
of the Company that you may hold from time to time.

 

  d. Indemnification. Your rights of indemnification under the Company’s
organizational documents, any plan or agreement at law or otherwise and your
rights thereunder to director’s and officer’s liability insurance coverage for,
in both cases, actions as an officer of the Company shall survive your
Separation from Service.

 

  e. Section 409A. If you are a “specified employee” within the meaning set
forth in the document entitled “409A: Policy of R. R. Donnelley & Sons Company
and its Affiliates Regarding Specified Employees” on the date of your Separation
from Service, then any amounts payable pursuant to this Agreement or otherwise
that (i) become payable as a result of your Separation from Service and (ii) are
subject to section 409A of the Code as a result of your Separation from Service
shall not be paid until the earlier of (x) the first business day of the sixth
month occurring after the month in which the date of your Separation from
Service occurs and (y) the date of your death. Notwithstanding the immediately
preceding sentence, amounts payable to you as a result of your Separation from
Service that do not exceed two times the lesser of (i) your annualized
compensation based upon your annual rate of Base Salary for the year prior to
the year in which the date of your Separation from Service occurs and (ii) the
maximum amount that may be taken into account under section 401(a)(17) of the
Code in the year in which the date of your Separation from Service occurs may be
paid as otherwise scheduled. If any compensation or benefits provided by this
Agreement may result in the application of section 409A of the Code, then the
Company shall, in consultation with you, modify this Agreement to the extent
permissible under section 409A of the Code in the least restrictive manner as
necessary to exclude such compensation and benefits from the definition of
“deferred compensation” within the meaning of such section 409A of the Code or
in order to comply with the provisions of section 409A of the Code. By signing
this Agreement you acknowledge that if any amount paid or payable to you becomes
subject to section 409A of the Code, you are solely responsible for the payment
of any taxes and interest due as a result.



--------------------------------------------------------------------------------

  5. Restrictive Covenants. You and Donnelley recognize that due to the nature
of your employment and relationship with Donnelley, you will have access to and
develop confidential business information, proprietary information, and trade
secrets relating to the business and operations of Donnelley and its affiliates.
You acknowledge that such information is valuable to the business of Donnelley
and its affiliates, and that disclosure to, or use for the benefit of, any
person or entity other than Donnelley or its affiliates, would cause substantial
damage to Donnelley. You further acknowledge that your duties for Donnelley
include the opportunity to develop and maintain relationships with Donnelley
customers, employees, representatives and agents on behalf of Donnelley and that
access to and development of those close relationships with Donnelley customers
render your services special, unique and extraordinary. In recognition that the
good will and relationships described herein are assets and extremely valuable
to Donnelley, and that loss of or damage to those relationships would destroy or
diminish the value of Donnelley, you agree as follows:

 

  a. Noncompetition. In consideration of the covenants and agreements of the
Company herein contained, the payments to be made by the Company pursuant to
this Agreement, the positions of trust and confidence you occupy and have
occupied with the Company and the information of a highly sensitive and
confidential nature obtained as a result of such positions, you agree that, from
the date of your Separation from Service for any reason, including a Separation
from Service initiated by Donnelley with or without Cause, and for 12 months
thereafter, you will not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director or in any other individual or representative capacity, worldwide,
engage in any business which is competitive with the business of Donnelley. You
may, however, own stock or the rights to own stock in a company covered by this
paragraph that is publicly owned and regularly traded on any national exchange
or in the over-the-counter market, so long as your holdings of stock or rights
to own stock do not exceed the lesser of (i) 1% of the capital stock entitled to
vote in the election of directors and (ii) the combined value of the stock or
rights to acquire stock does not exceed your gross annual earnings from the
Company.

 

  b. Importance of Customer Relationships. You recognize that Donnelley’s
relationship with the customer or customers you serve, and with other employees,
is special and unique, based upon the development and maintenance of good will
resulting from the customers’ and other employees’ contacts with Donnelley and
its employees, including you. As a result of your position and customer
contacts, you recognize that you will gain valuable information about (i)
Donnelley’s relationship with its customers, their buying habits, special needs,
purchasing policies, (ii) the skills, capabilities and other employment-related
information about Donnelley employees, and (iii) other matters which you would
not otherwise know and which is not otherwise readily available. Such knowledge
is essential to the business of Donnelley and you recognize that your Separation
from Service shall require Donnelley to rebuild that customer relationship to
retain the customer’s business. You recognize that during a period following
your Separation from Service, Donnelley is entitled to protection from your
using the information and customer and employee relationships with which you
have been entrusted by Donnelley during your employment.

 

  c.

Nonsolicitation of Customers. You shall, not while employed by Donnelley and for
a period of 12 months from the date of your Separation from Service with
Donnelley for any reason, including your Separation from Service initiated by
Donnelley with or without Cause, directly or indirectly, either on your own
behalf or on behalf of any other person, firm or entity, solicit or provide
services which are the same as or similar to the services Donnelley provided or
offered while you were employed by Donnelley to any customer or prospective
customer of Donnelley (i) with whom you had direct contact in the course of your
employment with Donnelley or about whom you learned confidential information as
a



--------------------------------------------------------------------------------

  result of your employment with Donnelley or (ii) with whom any person over
whom you had supervisory authority at any time had direct contact during the
course of his or her employment with Donnelley or about whom such person learned
confidential information as a result of his or her employment with Donnelley.

 

  d. Nonsolicitation of Employees. You shall not while employed by Donnelley and
for a period of two years from the date of your Separation from Service with
Donnelley for any reason, including your Separation from Service initiated by
Donnelley, with or without Cause, either directly or indirectly solicit, induce
or encourage any Donnelley employee(s) to terminate their employment with
Donnelley or to accept employment with any entity, including but not limited to
a competitor, supplier or customer of Donnelley, nor shall you cooperate with
any others in doing or attempting to do so. As used herein, the term “solicit,
induce or encourage” includes, but is not limited to, (a) initiating
communications with a Donnelley employee relating to possible employment, (b)
offering bonuses or additional compensation to encourage Donnelley employees to
terminate their employment with Donnelley and accept employment with a
competitor, supplier or customer of Donnelley, or (c) referring Donnelley
employees to personnel or agents employed by competitors, suppliers or customers
of Donnelley.

 

  e. Confidential Information. You are prohibited from, at any time during your
employment with the Company or thereafter, disclosing or using any Confidential
Information for your benefit or any other person or entity, unless directed or
authorized in writing by the Company to do so, until such time as the
information becomes generally known to the public without your fault.
“Confidential Information” means information (i) disclosed to or known by you as
a consequence of your employment with the Company, (ii) not generally known to
others outside the Company, and (iii) that relates to the Company’s marketing,
sales, finances, operations, processes, methods, techniques, devices, software
programs, projections, strategies and plans, personnel information, industry
contacts made during your employment, and customer information, including
customer needs, contacts, particular projects, and pricing. These restrictions
are in addition to any confidentiality restrictions in any other agreement you
may have signed with the Company.

 

  f. Obligation upon Subsequent Employment. If you accept employment with any
future employer during the time period that equals the greater of one year
following the date of your Separation from Service with Donnelley and the
Severance Period (regardless of whether you actually receive severance benefits
during that period), you will deliver a copy of this Agreement to such employer
and advise such employer concerning the existence of your obligations under this
Agreement.

 

  g. Company’s Right to Injunctive Relief. By execution of this Agreement, you
acknowledge and agree that the Company would be damaged irreparably if any
provision under this Section 5 were breached by you and money damages would be
an inadequate remedy for any such nonperformance or breach. Accordingly, the
Company and its successors or permitted assigns in order to protect its
interests, shall pursue, in addition to other rights and remedies existing in
its favor, an injunction or injunctions to prevent any breach or threatened
breach of any of such provisions and to enforce such provisions specifically
(without posting a bond or other security). With respect to such enforcement,
the prevailing party in such litigation shall be entitled to recover from the
other party any and all attorneys’ fees, costs and expenses incurred by or on
behalf of that party in enforcing or attempting to enforce any provision under
this Section 5 or any other rights under this Agreement.



--------------------------------------------------------------------------------

  6. General.

 

  a. Acknowledgement of Reasonableness and Severability. You acknowledge and
agree that the provisions of this Agreement, including Section 5, are reasonable
and valid in geographic, temporal and subject matter scope and in all other
respects, and do not impose limitations greater than are necessary to protect
the goodwill, Confidential Information and other business interests of the
Company. If any court subsequently determines that any part of this Agreement,
including Section 5, is invalid or unenforceable, the remainder of the Agreement
shall not be affected and shall be given full effect without regard to the
invalid portions. Further, any court invalidating any provision of this
Agreement shall have the power to revise the invalidated provisions such that
the provision is enforceable to the maximum extent permitted by applicable law.

 

  b. Non-duplication of Severance Pay. If, upon ultimate termination of
employment, the separation pay for which you would be eligible under the R.R.
Donnelley & Sons Company Separation Pay Plan applicable to employees generally,
if any, would be greater than the separation pay payable under to this
Agreement, then your Severance Pay shall be increased to correspond to the pay
you would have been eligible for under such Plan. To avoid duplicate payments,
if you are eligible to receive severance under this Agreement, you hereby waive
any payments under the R.R. Donnelley & Sons Company Separation Pay Plan.

 

  c. Employee Breach. If you breach this Agreement or any other agreement you
have signed with the Company, the Company may, in its complete discretion, stop
making any of the payments provided for in this Agreement.

 

  d. Arbitration. Any controversy arising out of or relating to this Agreement
or the breach of this Agreement that cannot be resolved by you and the Company,
including any dispute as to the calculation of any payments hereunder, and the
terms of this Agreement, shall be determined by a single arbitrator in New York,
New York, in accordance with the rules of JAMS; provided, however, that either
party may seek preliminary injunctive relief to maintain or restore the status
quo pending a decision of the arbitrator, and the parties consent to the
exclusive jurisdiction of the courts of the State of Delaware or the Federal
courts of the United States of America located in the District of Delaware in
connection therewith. The decision of the arbitrator shall be final and binding
and may be entered in any court of competent jurisdiction. The arbitrator may
award the party he determines has prevailed in the arbitration any legal fees
and other fees and expenses that may be incurred in respect of enforcing its
respective rights.

 

  e. Governing Law. All disputes arising under or related to this Agreement
shall at all times be governed by and construed in accordance with the internal
laws (as opposed to the conflict of law provisions) and decisions of the State
of Delaware as applied to agreements executed in and to be fully performed
within that State.

 

  f. Notice and Execution. This Agreement may be executed in counterparts. Any
notice or request required or permitted to be given hereunder shall be
sufficient if in writing and deemed to have been given if delivered personally
or sent by certified mail, return receipt requested, to you at the address
above, and to the Company at its Corporate Headquarters (Attn: Corporate
Secretary).

 

  g. Entire Agreement. This Agreement shall constitute the entire agreement
between the parties with respect to the subject matter contained herein, and
fully supersedes any prior agreements or understandings between us. This
Agreement may not be changed or amended orally, but only in writing signed by
both parties.



--------------------------------------------------------------------------------

  h. Waiver. The failure of either party hereto to enforce at any time any
provision of this Agreement shall not be construed as a waiver of such provision
nor in any way to affect the validity of this Agreement or any part hereof or
the right of such party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to constitute a waiver of
any other or subsequent breach.

 

  i. Assignments and Successors. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon its successors
and assigns. Your rights and obligations under this Agreement shall inure to the
benefit of and be binding upon your designated beneficiary or legal
representative, provided, however, that you may not assign any of your rights
and obligations hereunder.

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the Chief Human Resources Officer.

 

Very truly yours, R. R. Donnelley & Sons Company By:   /s/ Thomas J. Quinlan,
III  

 

  Thomas J. Quinlan, III   President & Chief Executive Officer ACCEPTED AND
AGREED to this 24th day of November /s/ Andrew Coxhead

 

Andrew Coxhead



--------------------------------------------------------------------------------

Annex A

Definitions

 

1. “Annualized Total Compensation” means Base Salary plus Annual Bonus (at the
target level) for one year at the rate in effect immediately before the date of
your Separation from Service, but, for these calculations only, your Base Salary
and target bonus percentage shall not be less than the amount set forth in
Section 3, above.

 

2. “Cause” means (i) your willful and continued failure to perform substantially
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such failure subsequent to
your being delivered a notice of termination without Cause) after a written
demand for substantial performance is delivered to you by the Chief Financial
Officer, the Chief Executive Officer, or the Board that identifies the manner in
which you have not performed your duties, (ii) your willful engaging in conduct
which is demonstrably and materially injurious (monetarily or otherwise) to the
business, reputation, character or community standing of the Company, (iii)
conviction of or the pleading of nolo contendere with regard to a felony or any
crime involving fraud, dishonesty or moral turpitude, or (iv) refusal or failure
to attempt in good faith to follow the written direction of the Chief Financial
Officer, the Chief Executive Officer, or the Board (provided that such written
direction is consistent with your duty and station) promptly upon receipt of
such written direction. For the purposes of this definition, no act or failure
to act by you shall be considered “willful” unless done or omitted to be done by
you in bad faith and without reasonable belief that your action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of the Company’s principal outside counsel shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company. Notwithstanding the foregoing, the Company shall
provide you with a reasonable amount of time, after a notice and demand for
substantial performance is delivered to you, to cure any such failure to
perform, and if such failure is so cured within a reasonable time thereafter,
such failure shall not be deemed to have occurred.

 

3. “Committee” means a committee designated by the Chief Human Resources Officer
of the Company.

 

4. “Separation from Service” means a termination of employment with the Company
within the meaning of Treasury Regulation § 1.409A-1(h).